DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.  Applicant's response filed December 30, 2021 is acknowledged.

Priority
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).
Claim 1 recites the following limitation “a dry second cloth while said portion of said vehicle surface is still heated by said steam” that was first introduced and supported in the CIP application, and thus is entitled only to the filing date of the continuation-in-part application.  Claims 2-15 depend on claim 1 and thus are entitled only to the filing date of the continuation-in-part application.
The priority date for claims 1-15 is October 25, 2016 (the filing date of the continuation-in-part application).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0114116 to Williams in view of U.S. Patent No. 6,834,406 to Loizzo et al. and the Washing and Drying FAQ from the GTA in Detail webpage (www.gtaindetail.com/faq/wash.html where the archived version dated February 23, 2007 can be found at https://web.archive.org/web/20070223142916/http://gtaindetail.com/faq/wash.html) (hereinafter referred to as “the GTA article”).
As to claim 1, Williams discloses a method for cleaning vehicles without the use of detergents (see Williams paragraph [0020]), comprising the steps of: (1) applying a stream of pressurized steam to a limited portion of the exterior surface of a vehicle such that at least a portion of said stream of pressurized steam condenses on said vehicle surface and heats the surface (see Williams paragraph [0027], [0030] and claim 1); wiping the condensed steam from said limited portion of said vehicle surface with a first cloth (see Williams paragraphs [0027], [0031] and claim 1); wiping said limited portion of said vehicle surface with a second cloth, said second cloth comprising a microfiber material (see Williams paragraphs [0029], [0031] and claim 7); and repeating steps 1-3 on other limited portions of the exterior surface of the vehicle to clean the exterior surface of the vehicle (see Williams paragraph [0031] and claim 1).
Williams does not explicitly disclose said wiping the condensed steam from said vehicle surface is a dry second cloth while said portion of said vehicle is still heated by said steam in a single back and forth motion.  Having the second towel be a dry towel is known in the art and does not provide patentable significance (see Loizzo col. 1, lines 21-25 disclosing that it is known in the art to use dry cloths after a damp cloth to dry a surface; see also GTA article page 2, second to last paragraph where it 
As to claim 2, the combination of Williams, Loizzo and the GTA article discloses that said stream of pressurized steam can have a pressure in the range of 65-75 psi (see Williams claim 2).
As to claim 3, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can have a temperature in the range of 295 to 310F (see Williams claim 3).
As to claim 4, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can have a temperature in the range of 300 to 305F (see Williams claim 4).
As to claim 5, the combination of Williams, Loizzo and the GTA article discloses that the first cloth can comprise a double-sided loop pile (see Williams claim 5).
As to claim 6, the combination of Williams, Loizzo and the GTA article discloses that the second cloth can comprise 100% smooth cotton (see Williams claim 6).
As to claim 7, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can comprise distilled water vapor (see Williams claim 8).
As to claim 8, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can be applied onto said portion of the exterior surface of the vehicle from a distance greater than approximately 12 inches from said portion of the exterior surface (see Williams claim 9).
As to claims 9 and 10, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can be applied onto the vehicle surface using a back and forth motion (see Williams claim 10) wherein said back and forth motion can be repeated at least 5 times (see Williams claim 11).
As to claim 11, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can comprise saturated steam (see Williams claim 12).
As to claim 12, the combination of Williams, Loizzo and the GTA article discloses that at least a portion of said stream of pressurized steam can be applied onto said vehicle surface by scrubbing said vehicle surface with a wand having a brush attachment comprising: a brush head attachment; a sponge centrally disposed in the brush head attachment; and a cloth cover surrounding at least a portion of the brush attachment (see Williams claim 13).
As to claim 13, the combination of Williams, Loizzo and the GTA article discloses that method can further comprise the step of pre-treating the first cloth with said stream of pressurized steam prior to step 2 (see Williams claim 14).
As to claim 14, the combination of Williams, Loizzo and the GTA article discloses that said stream of pressurized steam can have a pressure in the range of 65-75 psi, which falls within the claimed range of 40 to 120 psi (see Williams claim 2).
As to claim 15, the combination of Williams, Loizzo and the GTA article discloses that the steam can be applied directly to the surface (see Williams paragraph [0025] and claim 13) and as such, would be applied onto said portion of the exterior surface of the vehicle from a distance no greater than approximately 12 inches from said portion of the exterior surface.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments to the GTA reference, Applicant is arguing against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in greater detail above, Williams discloses wiping the steam from a limited portion with a first cloth and wiping the limited portion with a second cloth and repeating the steps on other limited portions of the vehicle surface.  The Loizzo reference and the GTA reference are merely relied upon for disclosing that it is known in the art that the second cloth is a dry cloth.  The primary reference Williams discloses that the second cloth is used immediately after the first cloth before moving onto the next portion of the vehicle.  It is reasonably expected that one of ordinary skill in the art at the time of filing would immediately perform the second wiping after the first wiping in order to remove remaining water on the surface before evaporation and avoid water spots and to be able to move onto the next portion of the vehicle quickly and in a time-efficient manner.  Applicant’s arguments that the whole vehicle be wiped with the first cloth before using the second cloth is not persuasive because the primary reference Williams explicitly discloses that the second dry cloth is used on the limited portion before moving to the next portion to be cleaned (see Williams paragraph [0029]).  Having the second towel be a dry towel 
In response to applicant's argument that the cited prior art does not disclose the static charge or the removal of impurities from within the pores, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the combination of references discloses the same steps, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Applicant’s remaining arguments with respect to the GTA article are considered moot as the GTA article is now only relied upon for the disclosure that it is known to have the second cloth be a dry cloth (where Loizzo is also relied upon for support of said disclosure).
Regarding Applicant’s arguments to Williams and that the reference does not necessarily heat the surface of the vehicle since steam can be produced cold, the Williams reference discloses that the steam can be produced by a heating coil (see Williams paragraphs [0013], [0021] and claim 15).  Thus, the steam produced in the Williams reference discloses heating water to produce steam (which is inherently at 100 degrees Celsius) and thus would inherently or reasonably be expected to heat the surface of the vehicle being cleaned.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714